                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 LINNEA MICHAELS, MARY-KATHRYN ZONI
 and REV. SUSAN J. McCONE                                  Docket No. 1:20-CV-05414 - (RA)

                        Plaintiff,
                                                               NOTICE OF APPEARANCE
         -against-

 FELLOWSHIP AT AUSCHWITZ FOR THE
 STUDY OF PROFESSIONAL ETHICS, C. DAVID
 GOLDMAN, ANDREW EDER, ERIC MULLER,
 DEBBIE BISNO, NANCY ANGOFF, FREDERICK
 MARINO, THORSTEN WAGNER, JOHN DOES 1-
 10, and XYZ CORPORATIONS 1-10, jointly and
 severally,

                        Defendants


        DAVID E. STRAND, a member of the bars of the States of New Jersey, New York and

this Court, hereby files this Notice of Appearance as counsel for Defendants Fellowship At

Auschwitz For The Study Of Professional Ethics, C. David Goldman, Andrew Eder, Eric Muller,

Debbie Bisno, Nancy Angoff, Frederick Marino And Thorsten Wagner (“Defendants”). All

notices given or required to be given in this case, and all papers served or required to be served in

this case, shall be given to and served upon:

                David E. Strand, Esq.
                FISHER & PHILLIPS LLP
                430 Mountain Avenue, Suite 303
                Murray Hill, NJ 07974
                Phone: (908) 516-1050
                Fax: (908) 516-1051
                E-mail: dstrand@fisherphillips.com
                Attorneys for Defendants




FP 39626537.1
                          Respectfully submitted,

                          By:    /s/ David E. Strand____________

Dated: January 19, 2021




FP 39626537.1
